Citation Nr: 0203406	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  97-32 508A	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals (Board) decision dated September 
25, 1997.

(The issues of service connection for a left lower extremity 
disability, osteomyelitis, spinal meningitis, Guillain-Barre 
syndrome, a disability manifested by myopathy, hyperpathia, 
hyperesthesia, hyperalgesia, cyanosis, acrocyanosis, ataxia, 
hypertonia, fasciculation, tremor, "decomposition of 
movement" and laboratory tests or diagnostic procedures 
abnormalities, a bilateral foot disability, residuals of 
infections, PTSD, a personality disorder, organic brain 
syndrome with seizures and syncope, photophobia, defective 
hearing, an ear infection, herpes zoster and headaches; 
compensation retroactive to March 28, 1948, for any and all 
new disabilities for which service connection is, or may be 
granted, to include compensation at the 100 percent rate from 
March 28, 1948; service connection for reflex sympathetic 
dystrophy syndrome, based on CUE in rating decisions dated 
May 19, 1948, through October 4, 1965; compensation benefits, 
based on CUE in failing to apply the "duty to assist" 
doctrine to claims filed earlier than April 23, 1993; service 
connection for reflex sympathetic dystrophy, based on CUE in 
rating decisions of September 26, 1994 and April 6, 1995; and 
special monthly compensation based on loss of use of the left 
foot will be addressed in a separate decision of the Board.)

(The Board is undertaking additional development on the 
issues listed below pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3105 (Jan. 23, 2002)(to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  The 
following issues will be the subject of a later decision of 
the Board:

(1.)  Entitlement to service connection for right lower 
extremity disability other than the neurovascular disorder of 
the right lower extremity already service connected; (2.) 
Entitlement to service connection for vascular disability of 
the lower extremities, however classified, other than the 
neurovascular disorder of the right lower extremity already 
service connected; (3.) Entitlement to service connection for 
thoracic spine disability, however classified; (4.) 
Entitlement to service connection for lumbosacral spine 
disability, however classified; (5.) Entitlement to service 
connection for multiple joint or systemic arthritis or 
arthritic-like conditions, however classified, to include 
systemic lupus erythematosus, polymyalgia rheumatica, 
fibrositis, gout, bursitis, tendinitis, and tennis elbow 
(tendinitis of a particular joint); (6.) Entitlement to 
service connection for cervical spine disability, however 
classified; (7.) Entitlement to service connection for 
disability of the upper extremities, however classified; 
(8.) Entitlement to service connection for allodynia, 
osteopenia, and osteoporosis, as separate and distinct 
disabilities; (9.) Entitlement to service connection for 
"autoimmune disease" and "connective tissue disease," as 
disabilities separate and distinct from the veteran's claims 
for service connection for systemic lupus erythematosus, 
polymyalgia rheumatica, and fibrositis; (10.) Entitlement to 
service connection for orthopedic disability of the left 
knee; (11.) Entitlement to service connection for a chronic 
acquired psychiatric disability, other than PTSD; (12.) 
Entitlement to service connection for respiratory disability, 
however classified; (13.) Entitlement to service connection 
for gastrointestinal disability, to include hiatal hernia, 
hemorrhoids, and gallbladder disease; (14.) Entitlement to 
service connection for glaucoma; (15.) Entitlement to service 
connection for Meibomian cystic infection of the left upper 
eyelid, blepharitis and chalazion; (16.) Entitlement to 
service connection for recurrent urinary tract infections; 
(17.) Entitlement to service connection for cardiovascular 
or cerebrovascular disease, however classified, to include 
hypertension, or a disability manifested by chest pain on 
exertion, "drop attacks, vertebrabasilar [sic] ischemia;" 
(18.) Entitlement to service connection for a disability 
manifested by brittle nails of the fingers and toes; (19.) 
Entitlement to an evaluation in excess of 60 percent for a 
neurovascular disorder of the right lower extremity; 
(20.) Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2001) for 
disability of the cervical spine and upper extremities as a 
result of physical abuse during hospitalization by the 
Department of Veterans Affairs from April 19 to July 5, 1960; 
(21.) Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for failure to diagnose and 
treat reflex sympathetic dystrophy syndrome in 1948 and 
during hospitalization by the Department of Veterans Affairs 
from April 19 to July 5, 1960, and from November 8 to 19, 
1993; (22.) Entitlement to a total rating based on 
unemployability due to service-connected disabilities; (23.) 
Entitlement to special monthly compensation for loss of use 
of the right foot; (24.) Entitlement to special monthly 
compensation on account of the need for the regular aid and 
attendance of another person, or on account of being 
housebound.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran, the moving party in this case, served on active 
duty from March 1945 to August 1945 and from August 1946 to 
March 1948.

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 (West Supp. 2001) 
pursuant to a June 1999 motion alleging CUE in a September 
25, 1997 decision of the Board.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1945 to 
August 1945 and from August 1946 to March 1948.

2.  On June 11, 1999, a motion was filed for revision of a 
Board decision dated September 25, 1997 based on allegations 
of CUE.

3.  By order dated April 24, 2001, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
vacated and remanded the Board decision dated September 25, 
1997.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party seeks review of a Board decision dated 
September 25, 1997 based on allegations of CUE.

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice, specifically Subpart O.  All final Board decisions 
are subject to revision under this subpart except decisions 
on issues which have been appealed to and decided by a court 
of competent jurisdiction and decisions on issues which have 
subsequently been decided by a court of competent 
jurisdiction.  38 C.F.R. § 20.1400(b) (2001)

On June 11, 1999, a motion was received from the veteran 
alleging CUE in the September 1997 Board decision.  However, 
the Board's September 25, 1997 decision was vacated by the 
Court in an Order dated April 24, 2001.  Therefore, that 
decision no longer exists.  

Since the Court has vacated and remanded the September 25, 
1997 decision that was challenged in the moving party's 
motion on the basis of CUE, there is no final decision for 
the Board to review on the basis of alleged CUE.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed 
without prejudice.


ORDER

The motion is dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


